United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-2745
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri.
Rene Jacques LaPointe,                   *     [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                          Submitted: December 21, 2001

                               Filed: December 27, 2001
                                    ___________

Before WOLLMAN, Chief Judge, HANSEN, and MURPHY, Circuit Judges.
                             ___________

PER CURIAM.

       Rene Jacques LaPointe pleaded guilty to unarmed bank robbery and conspiracy
to commit unarmed bank robbery in violation of 18 U.S.C. §§ 2113(a) and 2. The
district court1 sentenced him to 151 months in prison and 3 years of supervised
release. On appeal, counsel has moved to withdraw under Anders v. California, 386
U.S. 738 (1967), and filed a brief raising the issue whether the district court erred in



      1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
denying LaPointe’s motion for downward departure based on the government’s
alleged bad-faith refusal to file a substantial-assistance departure motion.

      The government argued in the district court that LaPointe had not provided
substantial assistance, and we find that LaPointe did not show that the government’s
refusal to file a motion was made in bad faith. See Wade v. United States, 504 U.S.
181, 186 (1992) (defendant must show government’s refusal to move for departure
was not rationally related to any legitimate government purpose).

       Moreover, following our independent review, see Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues. Accordingly, we affirm the sentence, and we
grant counsel’s motion to withdraw.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-